Citation Nr: 1309799	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  09-20 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant had a period of active duty for training (ACDUTRA) with the Marine Corps Reserves from February 1975 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied service connection for a back disability.  The issue has since been recharacterized to specify the low back involvement based on the appellant's statements.

A Travel Board hearing was held in June 2010 with the Veteran in Wichita, Kansas, before the undersigned Acting Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The appeal was then remanded by the Board in February 2011 for further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the claim was previously remanded to obtain the appellant's service personnel records and outstanding VA treatment records.  A review of the claims file indicates that these records have been associated with the claims file.  Therefore, the Board's previous remand directives have been complied with.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Unfortunately, further development is warranted in order to fully and fairly adjudicate the appellant's claim.

VA treatment records obtained pursuant to the Board's prior remand indicate that the appellant is in receipt of Social Security Administration (SSA) disability benefits.  Specifically, records dated September 2009 show that the appellant reported that he was recently awarded SSA benefits, including payment for disability.

When VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2012); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992).  Notably, it is not clear whether the appellant's outstanding SSA records contain evidence pertaining to the low back claim on appeal.  However, because there is no specific indication that the records are irrelevant, the Board concludes that a remand is necessary to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records).

In addition, treatment records from April 2009 show the appellant reported being approved for disability benefits through the State of Kansas.  The appellant should be notified that he may submit evidence related to these benefits in support of his claim, or provide VA with sufficient information to request those records on his behalf.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should request from the Social Security Administration all records pertinent to the appellant's claim for benefits, as well as medical records relied upon concerning that claim.  If the search for such records has negative results, the RO/AMC should notify the appellant and place a statement to that effect in the appellant's claims file.

2.  The RO/AMC should request that the appellant provide any records related to his award of disability benefits through the State of Kansas, or that he provide information sufficient for VA to identify and request such records on his behalf, including the name and address of the appropriate state agency.  If the agency indicates that such records require a signed release, the AMC/RO should secure such from the appellant.  All attempts to obtain these records should be documented in the claims file.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If any claim remains denied, an SSOC should be provided to the appellant and his representative.  After the appellant has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


